Piccarreto v Mura (2018 NY Slip Op 00708)





Piccarreto v Mura


2018 NY Slip Op 00708


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, CARNI, NEMOYER, AND CURRAN, JJ.


210 CA 17-00635

[*1]CARLA L. PICCARRETO, PLAINTIFF-RESPONDENT,
vDAVID J. MURA, DEFENDANT, ANN MARIE MURA, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


ROBERT J. LUNN, ROCHESTER, AND FRANK A. ALOI, FOR DEFENDANT-APPELLANT. 


	Appeal from an order of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered March 16, 2017. The order denied the motion of defendant Ann Marie Mura for a determination that she is entitled to an offset against plaintiff's judgment for any proceeds received in plaintiff's malpractice case against plaintiff's former attorney. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court